        Case 5:18-cv-05558-BLF Document 37 Filed 04/20/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   WILLIAM C. KWONG
     Supervising Deputy Attorney General
 3   ALLISON M. LOW
     Deputy Attorney General
 4   State Bar No. 273202
       455 Golden Gate Avenue, Suite 11000
 5     San Francisco, CA 94102-7004
       Telephone: (415) 510-3589
 6     Fax: (415) 703-5843
       E-mail: Allison.Low@doj.ca.gov
 7   Attorneys for Defendant
     J. Clawson
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                              SAN JOSE DIVISION

12

13
     SHIKEB SADDOZAI,                                             Case No. 5:18-cv-05558-BLF (PR)
14
                                                 Plaintiff,       DEFENDANT’S NOTICE OF ASSISTED
15                                                                FILING AND NON-OPPOSITION TO
                    v.                                            PLAINTIFF’S REQUEST FOR
16                                                                EXTENSION OF TIME TO OPPOSE
                                                                  THE MOTION TO DISMISS
17   RON DAVIS, et al.,

18                                            Defendants.

19
20         TO THE COURT AND PLAINTIFF SHIKEB SADDOZAI, PRO SE:

21         PLEASE TAKE NOTICE that defense counsel received a letter from Plaintiff attached to

22   this filing as Exhibit A. In the letter, Plaintiff expressed difficulty opposing Defendant’s motion

23   to dismiss and asked defense counsel to forward the letter with attachments to the Court.

24         Although Plaintiff does not make clear, defense counsel believes the library access

25   restrictions Plaintiff raises may be related to the COVID-19 crisis. For example, effective April

26   8, 2020, all CDCR adult institutions implemented a 14-day modified program. While movement

27   had been limited throughout institutions already, CDCR implemented these mandatory

28   restrictions statewide for two weeks to further reduce staff and inmate exposure to COVID-19. A
                                                              1
                         Def.’s Not. of Assisted Filing & Non-Opp’n re: Pl.’s Req. Ext. Time (5:18-cv-05558-BLF (PR))
        Case 5:18-cv-05558-BLF Document 37 Filed 04/20/20 Page 2 of 3



 1   copy of this modified-program order is attached to this filing as Exhibit B. Update to date

 2   information is available at https://www.cdcr.ca.gov/covid19/, and a copy of the information

 3   displayed as of April 17, 2020 is attached to this filing as Exhibit C for Plaintiff’s benefit.

 4         In light of the ongoing COVID-19 crisis, defense counsel does not oppose reasonable

 5   extension of time for Plaintiff to oppose Defendant’s motion to dismiss. However, the dismissal

 6   of this matter is a certainty.

 7         Plaintiff’s third amended complaint makes unequivocally clear that he failed to exhaust his

 8   administrative remedies before filing suit. (ECF No. 29.) He explicitly pleads that he exhausted

 9   after suit was filed. (Compare ECF No. 29 at 2 with ECF No. 1.) In doing so, he failed to satisfy
10   exhaustion requirements as mandated by the Ninth Circuit. McKinney v. Carey, 311 F.3d 1198,
11   1199 (9th Cir. 2002). The Ninth Circuit requires this action be dismissed without prejudice. Id.
12   (“Congress has made a policy judgment that [the expenditure of additional resources by the
13   parties and the court in requiring a second suit be filed] is outweighed by the advantages of
14   requiring exhaustion prior to the filing of suit.”).
15   Dated: April 17, 2020                                     Respectfully submitted,
16                                                             XAVIER BECERRA
                                                               Attorney General of California
17                                                             WILLIAM C. KWONG
                                                               Supervising Deputy Attorney General
18
                                                               /s/ Allison M. Low
19
                                                               ALLISON M. LOW
20                                                             Deputy Attorney General
                                                               Attorneys for Defendant
21
     SF2020200485
22   42157007.docx

23

24

25

26

27

28
                                                          2
                       Def.’s Not. of Assisted Filing & Non-Opp’n re: Pl.’s Req. Ext. Time (5:18-cv-05558-BLF (PR))
            Case 5:18-cv-05558-BLF Document 37 Filed 04/20/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

Case Name:        S. Saddozai v. Davis, et al.           Case No.     5:18-cv-05558-BLF (PR)

I hereby certify that on April 20, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

   DEFENDANT’S NOTICE OF ASSISTED FILING AND NON-OPPOSITION TO
 PLAINTIFF’S REQUEST FOR EXTENSION OF TIME TO OPPOSE THE MOTION
                    TO DISMISS with Exhibits A to C

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
April 20, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Shikeb Saddozai (AY1590)
California State Prison - Corcoran
P.O. Box 3461
Corcoran, CA 93212
In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 20, 2020, at San Francisco,
California.


                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SF2020200485/42157888.docx
